Citation Nr: 1011403	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-38 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
filed a notice of disagreement in February 2007, a statement 
of the case was issued in May 2007, and a substantive appeal 
was received in December 2007.  The Veteran requested a Board 
hearing, however, he was a no-show for a hearing scheduled in 
February 2010.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied 
entitlement to service connection for a low back disability.

2.  In August 2006, the Veteran filed a request to reopen his 
claim of service connection for a low back disability. 

3.  Evidence received since the November 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2006.  In March 2006, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the October 2006 VCAA letter explained 
to the Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  No 
examination is required since the request to reopen the claim 
is denied in this decision.  A VA examination is not required 
with regard to a claim to reopen a finally adjudicated claim 
unless new and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(iii).

The evidence of record also contains the Veteran's service 
treatment records, as well as post-service VA medical 
records.  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

The Veteran's claim was denied in a November 2004 rating 
decision.  The Veteran filed a notice of disagreement in 
December 2004, and a statement of the case was issued in 
April 2005; the Veteran did not file an appeal, thus the 
rating decision is final.  38 U.S.C.A. § 7105.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The Veteran's request to reopen his claim of service 
connection for a low back disability was received in August 
2006, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 2004 rating decision, the 
Veteran's service treatment records were of record, including 
several complaints of low back pain and a normal separation 
examination dated in September 1976.  In addition, VA 
outpatient treatment records were of record, including a July 
2004 complaint of back pain.  The impression was partial disc 
dessication at L4-5 and L5-S1 with small bulge at leve of L4-
5.  Based on the record at that time, the Board denied 
service connection for a low back disability based on a 
finding of no evidence connecting any current low back 
disability with service.  

Turning to the evidence which has been received since the 
November 2004 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records and a 
Lumbar Spine Residual Functional Capacity Questionnaire 
completed by the Veteran.  

After reviewing the evidence received since the November 2004 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2004.  
There is no new medical evidence which shows a current low 
back disability related to service.  

The evidence submitted is cumulative in nature and does not 
alter the facts that were known at the time of the prior 
decision.  In sum, the Board finds that the evidence received 
since the 2004 rating decision does not raise a reasonable 
possibility of substantiating the low back claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a low back disability.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


